News Release The Procter & Gamble Company One P&G Plaza Cincinnati, OH 45202 FOR IMMEDIATE RELEASE P&G DECLARES QUARTERLY DIVIDEND CINCINNATI, October 13, 2009 – The Board of Directors of The Procter & Gamble Company (NYSE:PG) declared a quarterly dividend of forty-four cents ($0.44) per share on the Common Stock and on the Series A and Series B ESOP Convertible Class A Preferred Stock of the Company, payable on or after November 16, 2009 to shareholders of record at the close of business on October 23, 2009. The company has been paying dividends without interruption since incorporation in 1890. About Procter & Gamble
